MARY'S OPINION HEADING                                           




NO. 12-01-00154-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



BOBBY G. BOAZ,§
	APPEAL FROM THE 7TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

ALVING R. FRANCIS AND
GAYLE L. FRANCIS, §
	SMITH COUNTY, TEXAS
APPELLEES



MEMORANDUM OPINION (1)
	This appeal is being dismissed for want of prosecution.  Tex. R. App. P. 42.3(b) Appellant
perfected his appeal on May 18, 2001.  Thereafter, the record was filed on August 24, 2001, and by
way of motions for extension of time, Appellant's brief was due on or before May 28, 2002.  When
Appellant failed to file his brief within the required time, this Court notified him on June 10, 2002
that the brief was past due, and it warned that if no motion for extension of time explaining the delay
were received by June 20, 2002, the appeal would be dismissed for want of prosecution under Tex.
R. App. P.  42.3(b).  
	As of June 27, 2002, Appellant has neither tendered his brief nor otherwise responded to this
court's notice.  Accordingly, Appellant's appeal is dismissed for want of prosecution pursuant to
Tex. R. App. P. 38.8(a)(1) and 42.3.(b).
Opinion delivered June 28, 2002.
Panel consisted of Worthen, J., and Griffith, J.


DO NOT PUBLISH
1.  See Tex. R. App. P. 47.1.